DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 2 recites the limitation “the bottom” which should be changed to “a bottom”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akin et al. (EP 3184798 A2).
For claim 1, Akin et al. discloses a track roller member 32 comprising:
a body 34 including [an annular configuration defining an axis of rotation X2] (figs. 1 and 4), [a radial direction, and a circumferential direction disposed about the axis of rotation] (fig. 4), the body defining
a thru-hole 52 [extending axially through the body that is centered on the axis of rotation] (fig. 4, page 3, col. 4, paragraph [0082]); and
a blind void 46 [disposed annularly about the axis of rotation] (figs. 3 and 4, page 3, col. 4, paragraph [0025]), [the blind void being spaced radially away from the thru-hole a predetermined minimum distance] (fig. 4), [forming a cantilever portion defining a flex point and a flex radial distance measured radially from the flex point to the thru-hole] (page 3, col. 4, paragraph [0027], edge area 44 having said required resilient deflection property and varying thickness T varies the elastic property of the wall 48 which will deflect more as it gets closer to the transverse face).
For claim 5, Akin et al. discloses the track roller member wherein the body defines [a first axial end disposed along the axis of rotation] (fig. 4, right end portion of the body), [a second axial end disposed along the axis of rotation] (fig. 4, left end portion of the body), and [an exterior at the first axial end 38] (fig. 4, exterior surface the transverse face), [the blind void is in communication with the exterior; and defines in a plane containing the radial direction and the axis of rotation] (fig. 3):
[a first linear segment disposed at the predetermined minimum distance from the thru-hole] (figs. 3 and 4 and drawing 1 below);
[a second linear segment spaced radially away from the first linear segment a radial dimension of the blind void; and
an arcuate segment joining the first linear segment to the second linear segment] (drawing 1 below).

    PNG
    media_image1.png
    770
    893
    media_image1.png
    Greyscale

Drawing 1 
For claim 6, Akin et al. discloses a track roller member 32 comprising:
a body 34 including [an annular configuration defining an axis of rotation X2] (figs. 1 and 4), [a radial direction, and a circumferential direction disposed about the axis of rotation] (fig. 4), the body defining 
an exterior 36, 38 (fig. 4, exterior surfaces of transverse faces);
a thru-hole 52 [in communication with the exterior and extending axially through the body] (fig. 4, page 3, col. 4, paragraph [0082]); and
a blind void 46 [disposed annularly about the axis of rotation] (figs. 3 and 4, page 3, col. 4, paragraph [0025]); and
[wherein the body further includes in a plane including the radial direction, and the axis of rotation] (figs. 3 and 4), [a plurality of segments defining the blind void, including a first axially extending segment disposed radially adjacent the thru-hole, being spaced a first radial distance away from the thru-hole] (figs. 3 and 4, and drawing 1 above), [a second axially extending segment being spaced a radial dimension away from the first axially extending segment, and an arcuate segment connecting the first axially extending segment to the second axially extending segment, the arcuate segment defining an axial bottom extremity of the blind void] (drawing 1 above).
For claim 7, Akin et al. discloses the track roller member [wherein the blind void is in communication with the exterior of the body] (fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akin et al. (EP 3184798 A2).
	For claims 2 and 8 – 10, Akin et al. does not explicitly teach that the ratio of the thru-hole is within a range of 5.0 to 10.0 and 4.0 to 9.0 with respect to the predetermined minimum distance and the flex radial distance, respectively, or other various ranges.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of the thru-hole with respect to the predetermined minimum distance and the flex radial distance to use range of 5.0 to 10.0 and 4.0 to 9.0, so as to achieve an optimal elastic property of the roller, thus avoiding concentration of mechanical stresses at the extremities., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results, wherein paragraph [0031] of the present application explicitly states “it should be noted that these ratios and dimensional ranges may be altered to be different in other embodiments of the present disclosure”.
Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akin et al. (EP 3184798 A2) in view of Recker (US 2017/0369111 A1).
For claim 11, Akin et al. discloses a track roller joint assembly comprising:
a roller 32 including a
[an annular body 34 defining an axis of rotation X2] (figs. 1 and 4), [a circumferential direction disposed about the axis of rotation, a radial direction extending normal to the axis of rotation] (fig. 4), [a first axial end disposed along the axis of rotation] (fig. 4, right end portion of the body), and [a second axial end disposed along the axis of rotation] (fig. 4, left end portion of the body), the annular body further defining 
an exterior 36, 38 (fig. 4, exterior surface of transverse faces); 
a thru-hole 52 [in communication with the exterior and extending axially through the annular body] (fig. 4, page 3, col. 4, paragraph [0082]); and 
a blind void 46 [disposed annularly about the axis of rotation] (figs. 3 and 4, page 3, col. 4, paragraph [0025]), [the blind void being spaced away from the thru-hole] (fig. 4), [forming a cantilever portion including a free end] (fig. 4); [the roller 34 is provided with an axial X2 through bore 52 necessary for pin bush roller type] (page 3, col. 4, paragraph [0028]); but does not explicitly disclose
the roller is a track roller;
a shaft disposed in the thru-hole; and
a radial bearing disposed in the thru-hole radially contacting the shaft and the cantilever portion of the track roller.
Recker discloses a track roller 32 comprising an axial roller shaft 40 extending through the track roller 32] (pages 2 and 3, paragraph [0026]); and [the track roller is rotatable mounted to the roller shaft by bearings, such as a pair of flange bushings 50] (page 3, paragraph [0027]) and [each flange bushings may have a cylindrical bushing body 52 and a bushing flange 54 extending radially outwardly from one end of the bushing body 52] (page 3, paragraph [028]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the undercarriage of a track system, shaft and radial bearing of Recker with the roller of Akin et al. to allow for avoiding concentration of mechanical stresses at extremities, thus reducing overall replacement costs.  Additionally, the modification above would allow for the radial bearing to be in contact with the cantilevered portion of the modified track roller.	
For claim 12, Akin et al. modified as above discloses the track roller joint assembly [wherein the blind void defines an axial extremity along the axis of rotation at the bottom of the blind void] (fig. 3, at the bottom inner portion of void 46), [a flex radial distance D measured radially from the axial extremity of the blind void to the thru-hole] (fig. 3, measured at the axial extremity), and [a cantilever axial dimension measured axially from the free end of the cantilever portion to the axial extremity of the blind void] (fig. 3, dimension measured offset from the axial extremity).
For claims 13 and 14, Akin et al. modified as above does not explicitly teach that the ratio of the thru-hole is within a range of 4.0 to 9.0 to the flex radial distances, and a ratio of cantilever axial dimension within a range of 0.75 to 5.0 to the flex radial distance, or other various ranges.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio of the thru-hole with respect to the predetermined minimum distance and the flex radial distance to use range of 5.0 to 10.0 and 4.0 to 9.0, so as to achieve an optimal elastic property of the roller, thus avoiding concentration of mechanical stresses at the extremities., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results, wherein paragraph [0031] of the present application explicitly states “it should be noted that these ratios and dimensional ranges may be altered to be different in other embodiments of the present disclosure”. 

Allowable Subject Matter
Claims 3, 4, and 15 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the body defines a first axial end, a second axial end, and a stepped aperture at the first axial end; the body including a first circumferential wall extending from the first axial end; a first radially extending surface extending radially inwardly from the first circumferential wall; and a second circumferential wall extending from the first radially extending surface, and a second radially extending surface extending radially inwardly from the second circumferential wall; or a first cylindrical surface, a second cylindrical surface that is parallel to the first cylindrical surface, and an arcuate surface, wherein the prior art explicitly states the wall thickness T regularly increases to the bottom of a groove, this varying thickness T varies the elastic property of the wall 48 which will deflect more as it gets closer to a transverse face, thus teaching away from a parallel relationship and a stepped pocket that is axially disposed between the exterior of the annular body and the blind void.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-1817716A comprising a pair of substantially identical rim portions, which may include a mating engagement portion, such as at a welded joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611